Citation Nr: 1820874	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  05-17 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990. She served with the National Guard from September 1991 to October 1992.  Review of military personnel records reveals that the Veteran's National Guard service was Inactive Duty for Training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested and was scheduled in March 2008 for a hearing before a Veterans Law Judge of the Board of Veterans' Appeals.  The Veteran failed to appear for the hearing. Accordingly, her request for a hearing is considered withdrawn, and the Board may proceed with review of the claim.  See 38 C.F.R. § 20.702 (2017).

This case was previously before the Board in April 2008, January 2011, and again in October 2012, and was remanded on each occasion for additional development of the record and/or to ensure due process.

In April 2013 the Board denied the Veteran's claim. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In February 2014, the parties (the Secretary of VA and the Veteran) filed a Joint Motion for Remand (JMR) with the Court, which was granted by Order of Court that same month, vacating the Board's April 2013 decision and remanding the claim for compliance with the terms of the joint motion.

The Board remanded the case for development pursuant to the terms of the February 2014 JMR.

The case has since returned to the Board for further appellate action.

As noted in the Board's February 2014 remand, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

An acquired psychiatric disorder, to include schizophrenia, was not manifest during service or within the first post-service year, and is not attributable to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, was not incurred or aggravated by active service and an acquired psychiatric disorder, to include schizophrenia, may not be presumed to have incurred therein.  
38 U.S.C.§§  1101,1112, 1113, 1131, 1137, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Remand Compliance

As noted in the Introduction, this case was remanded to the AOJ in July 2014.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).


II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Specifically, the RO sent over 20 "duty to assist" letters to the Veteran or facilities where the Veteran sought treatment between July 2003 and January 2013.  In pertinent part, these letters described the documents and treatment records needed to substantiate the Veteran's claim.

Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this matter, the Board's analysis of the Veteran's claim has been undertaken with this heightened duty.  This heightened duty is exemplified by the VA's extraordinary efforts taken to obtain records.  These efforts include: a December 1998 Request for Information (RFI) for the Veteran's complete medical and dental records, to include her separation documents; a September 2002 RFI, which clarified that the Veteran changed her name and social security number; a September 2002 RFI for complete medical and dental records; and a February 2004 email enquiry for complete medical and dental records, which incorporated information gleaned from pervious RFIs.

In March 2004, VA issued a memorandum which memorialized a formal finding as to the unavailability of the Veteran's service medical records.  In pertinent part, this memorandum noted that all procedures to obtain the Veteran's records had been followed correctly.  These procedures included written and telephonic requests.  A request was generated through the Personnel Information Exchange System (PIES) concerning the Veteran's active service; the response to this request indicated that no records could be located.  A second PIES request as to the Veteran's reserve duty; in response to this request, the Army Reserve Personnel Command (ARPERSCOM) responded that records could not be located under both of the Veteran's last names and "alternate" social security number.  A letter was sent to the Arizona National Guard; the response reported that the Veteran's records had been forwarded to the Army Reserve Personnel Command (ARPERSCOM).  A second PIES request as to the Veteran's reserve duty; in response to this request, ARPERSCOM wrote that records could not be located under both of the Veteran's last names and "alternate" social security number.  And, a request was made to the Records Management Center (RMC); RMC responded negatively-no records were available under either last name or social security number.  

In September 2012, VA issued a second memorandum which memorialized a formal finding as to the unavailability of the Veteran's service medical records, noting additional steps take to locate the Veteran's records.

Nevertheless, with this in mind, the Board finds that extant records combined with a thorough review of the evidence and reasoned conclusions are adequate for rendering a decision.  Therefore, the Board finds that additional VA medical opinions are not required in this case. 

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.;  see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112 (2012);  38 C.F.R. §§ 3.307, 3.309 (2017).  Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2017).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) (2017) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 (2017) and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed in 38 C.F.R. § 3.309(a) (2017) and does not apply to other disabilities which might be considered chronic from a medical standpoint.
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.§ 101(22), (24) (2012);  38 C.F.R. § 3.6 (2017).  As noted above, military records reveal that the Veteran's service in the National Guard was INACDUTRA, therefore the presumption of service connection for chronic disease for that period of service is not for application here.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2011).

A Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.§ 1111 (2012);  38 C.F.R. § 3.304(b) (2017).  This presumption attaches only where there has been an induction examination in which the later complained of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b) (2017).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1) (2017).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111 (2017), VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003;  see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (2012);  38 C.F.R. 3.306 (2017).

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994);  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997);  see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Put another way, the presumption of soundness is not a "sword" for the Veteran to fulfill the second element of service connection.  As noted, before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (the presumption of soundness does not "relieve the veteran of the burden of showing that [she] suffered from a disease or injury while in service");  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012) ("In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service.";  see also Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) (presumption of soundness involves questions of preexistence of "medical problems that arose during service");  Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004) (disability compensation requires " 'personal injury suffered or disease contracted in line of duty' " (quoting 38 U.S.C. § 1110 (2012)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012);  38 C.F.R. § 3.102 (2017);  see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran served as an administrative specialist in the United States Army.  She is the recipient of an army service ribbon and other military accolades.  She posits that she incurred an acquired psychiatric disorder, to include schizophrenia in active service.  Alternatively, she posits that an acquired psychiatric disorder, to include schizophrenia existed prior to service and was aggravated by an in-service incurrence.

As noted above, extensive attempts to obtain the Veteran's service treatment records (STRs) have been wholly unsuccessful; a Formal Findings as to the STRs unavailability was made in March 2004 and September 2012.  Therefore, the Veteran is presumed to have been sound at entrance to active service.  See Quiren v. Shinseki, 22 Vet. App. 390 (2009).  The effect of soundness would establish in-service incurrence of a disease or injury.  Should VA rebut this presumption of soundness, in-service incurrence is not established and service connection is not warranted unless aggravation to the extent necessary if found. 

The Veteran has claimed that she received psychiatric treatment in 1984, prior to active service.  Moreover, she has contended that she was sent to a psychiatrist for treatment while in service by two of her commanders.  The Veteran's DD 214 reveals that her reenlistment code was RE-3, which indicates she received a waivable bar to reenlistment.  Albeit this, the record of evidence reveals that the Veteran enlisted and was thereafter separated from the National Guard due to suspected fraudulent entry by deliberate misrepresentation, omission, and concealment of bar to reenlistment from prior military service.

Review of treatment records reveals that the Veteran first received a diagnostic impression of schizoaffective disorder, bipolar type by chart history ruling out (r/o) paranoid delusional disorder in May 1993.  At the time, she was a patient at a state hospital.  Upon discharge from the facility in November 1993, a psychiatrist provided a revised diagnostic impression of schizoaffective disorder, bipolar type.  During her hospitalization, the Veteran indicated that she had been diagnosed previously while hospitalized in Toledo, Ohio; however, she provided neither details as to her diagnosis nor the dates or place of this hospitalization. 

In an April 1998 discharge summary report from the Tuscaloosa, Alabama Veterans Affairs Medical Center (VAMC), a VA examiner provided a diagnostic impression of schizophrenia, paranoid, chronic.  An examiner noted that the Veteran reported that she had been hospitalized after her divorce in 1984, without providing any details as to dates, time, or place.  The summary noted that she was admitted to the closed unit and given different anti-psychotic medications.  She also received integrated patient assessment and care planning and attended education sessions devoted to schizophrenia during her time in Tuscaloosa.

In August 2002, the Veteran's representative submitted a statement, via VA Form 21-4138.  In pertinent part, he conveyed the Veteran's contention that her claim for service connection would be reopened when her STRs were received and evaluated.  Furthermore, he noted that 4 years had passed since the Veteran filed her claim.

Review of VA treatment records from a VA facility in Dayton Ohio show that the Veteran received consultation, pharmaceutical monitoring, and therapeutic intervention.  In January 2003, a VA psychiatrist noted that the Veteran was an attendee at the facility's Prolixin Clinic.  These records provided multiple diagnostic impression of schizophrenia of paranoid type.  The Veteran received periodic treatment in Dayton from 1999 to 2007.

In September 2003, VA received the Veteran's disability files from the Social Security Administration (SSA).  The August 2001 Cessation or Continuance of Disability Report indicates that the Veteran's disability began in October 1992.  The Veteran's primary diagnosis, according to an SSA representative, was schizophrenia, paranoia, and other psychotic disorders.  Moreover, these SSA disability files provide a surfeit of treatment protocols, therapeutic notations, and anti-psychotic medication notations.  In June and July of 1993, clinicians provided multiple assessments as to the symptoms and manifestations of the Veteran's psychosis.  Examiners also opined as to the Veteran's lethargy, slow thought processing, and expressions that she was not "crazy."

In September 2003, the Veteran submitted a letter.  She wrote that VA would be receiving copies of some of her private psychiatric treatment records.  She further wrote that "[her] service record reflects that two of [her] supervisors sent [her] to a psychiatrist for treatment while [she] was on active duty."  She contended that this occurred sometime in 1987 or 1988 while she was in Germany.  As to the two psychiatric referrals, she claimed that both psychiatrists stated that she was unable to work due to a personality disorder.

In April 2004, the Veteran submitted a statement, via VA FORM 21-4138.  She wrote that had the illness of schizophrenia was noted upon her induction into military service.  She further opined that she should not have to suffer because of the Army's "negligence" in losing her medical records.  Otherwise, she reiterated her earlier contentions.

A March 2004 VA treatment record provided a diagnostic impression of schizophrenia of paranoid type.

In a September 2004 letter, a private psychological counselor wrote that the Veteran exhibited symptoms consistent with posttraumatic stress disorder (PTSD).  Specifically, this psychological counselor stated: "To say exactly whether her issues were exclusively present or not prior to her military tour would be hard to pin point."

Review of the Veteran's treatment records from V. C., a private psychiatric facility, shows that the Veteran was admitted in March 2007 and discharged in April 2007.  Her primary-care psychiatrist noted that the Veteran's chief complaint was "[She] was washing [her] clothes in a public restroom, and they said it was alright."  The psychiatrist provided a diagnostic impression of acute paranoid schizophrenia with psychosis.  Upon discharge, he provided a guarded prognosis, noting that the Veteran has a schizoaffective disorder, personality disorder, and is uncooperative.

Review of treatment records from the Cleveland, Ohio VAMC reveal extensive notations concerning the Veteran's psychiatric status, including schizophrenia.  Here, she received consultations, therapeutic interventions, drug protocol reviews, and monitoring on a periodic basis between August 2007 and August 2015.

In June 2009, the Veteran noted in her VA Form 9 that she believed she was misdiagnosed, battered, and been the target of discrimination.  She claimed that some "upper-ranking officers" were destructive and corrupt.  She further contended that she had been raped and abused psychologically. 

In November 2009, the Veteran submitted a lengthy statement, via VA Form 21-4138.  She repeated her earlier contentions.  She also offered a selection of notes concerning her husband, paternity of her children, educational achievements, and modes of abuse.  She further advanced that a drug ring operated in her apartment building and police were involved.

In February 2011, the Veteran submitted a lengthy and somewhat impressionistic statement, via VA Form 21-4138.  Among other contentions, she wrote that Mafia members were "out for organs, insurance policies, monies, and properties."  She also took note of outlandish slander, destructive abuse, and embarrassment.  She opined that she refused further contact from the VA, government, police, military, church, and family.  She reitered her earlier contentions as to seeing a psychiatrist on two occasions while on active duty.  Her other points were articulated in such a manner that they beg coherent recapitulation.

On the face of a February 2011 letter from VA, the Veteran noted that her service treatment records were lost by criminals trying to cover their illegal tracks.  She also provided her address, date of release, last duty assignment, and place of separation.  Furthermore, she reported her "first" social security number.

In a June 2011 Report of General Information (VA FORM 21-0820), a VA representative noted that the Veteran refused to undergo an examination at any VA location.

In September 2012, the Veteran's representative submitted a brief.  The representative emphasized that the Veteran's STRs remained missing.  He also noted the Veteran's alleged assaults, divorce, and custody battle, suggesting that they affected her psychologically.  Finally, he asked that the Board sympathetically review the Veteran's claim.

Review of 2012 counseling episode logs from F. C., a private psychiatric facility, reveal that the Veteran presented as grossly disorganized with numerous delusional thoughts.  The logs are silent as to psychiatric treatment in active service.   A note in the logs reports that the Veteran's sister reported that the Veteran had a long history of schizophrenia-"for 25 to 30 years."

In December 2012, the Veteran failed to appear for a scheduled VA examination at the Dayton VA facility.

In April 2013, the Veteran's representative submitted a brief.  The representative recapitulated the development that had occurred in the case, opining that the Veteran remained steadfast in her belief that service connection is warranted for her psychiatric disorder.

In September 2013, the Veteran's attorney submitted an appellant's brief.  After arguing as to legal inadequacies in the development and adjudication of the Veteran's claim, the attorney opined that vacatur of the Board's April 2013 denial of the Veteran's service connection claim was warranted and remand was required legally.  As noted above, in February 2014 attorneys for the Veteran and VA agreed that a JMR was warranted.

In June 2014, the Veteran's attorney submitted a letter to which a 90-Day Response Form was attached.  The attorney noted the unavailability of the Veteran's STRs.  The attorney also provided a brief recapitulation of the evidence of record, as noted above.  In concluding, the attorney opined that "38 C.F.R. § 1110 (2017) allows for payment of VA compensation for aggravation of a preexisting injury suffered in the line of duty."  He advanced that the Board is required to consider this theory of aggravation.

In October 2014, the Veteran submitted a statement, via VA FORM 21-4138.  In pertinent part, she wrote that she was diagnosed with bipolar paranoid schizophrenia, which slowed her performance in work and studies.

In December 2015, the Veteran was afforded a VA mental disorders examination.  The examiner reviewed the claims file, conducted a diagnostic interview with the Veteran, and provided responses to the Board's July 2014 remand directives.  The examiner provided a comprehensive analysis of the Veteran's psychiatric history, including discussions of findings of psychiatrists at other facilities where the Veteran received treatment, therapeutic intervention, and counseling.  As to active service, the examiner took note of hospital staff, at the facility where the Veteran was first admitted, had reported the Veteran claiming that "when she was in the Army, the women were jealous of her and the men were 'willing to take advantage of her."

As to symptoms, the examiner wrote that the Veteran has a long and well-documented history of bizarre behavior, delusions, and paranoia documented from 1993 to 2012.  Nevertheless, the Veteran denied ever having these symptoms.  The examiner further opined that the Veteran should not be considered a reliable historian concerning her past psychiatric symptoms because of her denials, as noted above.

As to whether the evidence of record clearly and unmistakably (i. e., it is undebatable) shows that the Veteran had an acquired psychiatric disorder, to include schizophrenia, but other than PTSD, that existed prior to her entry into active duty in November 1986, the examiner offered an opinion supported with evidence and bolstered by a rationale.  The evidence of record, according to the examiner, does not show this to be the case.  The relevant evidence of record includes: 1) the 1993 hospitalization records where the Veteran indicated that she had been diagnosed and hospitalized in Toledo, Ohio; however, she provided neither specificity of diagnosis, place, nor dates of hospitalization; 2) the Veteran's report at the Tuscaloosa VAMC that she had been hospitalized after her divorce in 1984, again bereft of any details; and 3) the Veteran told the examiner that she had been admitted for observation in Toledo during February 1983, but received no treatment.  As to these purported hospitalizations, there are no records.  These lacunae of hospitalization records, according to the examiner, leaves open the question as to whether the Veteran had actually been given a diagnosis.  "The simple fact of being admitted to a hospital is insufficient to clearly and unmistakably show that the admitted person had a psychiatric disorder,"

As to whether it is at least as likely as not that any current acquired psychiatric disorder, to include schizophrenia, but other than PTSD, found to be present is causally or etiologically related to any incident in military service, the examiner opined that he could not answer the question without resort to mere speculation.  Nevertheless, he provided an evidence-based rationale for his opinion.  Firstly, no military records were provided for review; therefore it would be pure speculation to offer opinions concerning incidents in military service and their sequelae.  Secondly, the Veteran has received various diagnoses (referencing DSM-IV nomenclature), including acute paranoid schizophrenia; psychosis, not otherwise specified (NOS); schizophrenia (without specification as to subtype); and bipolar disorder.  However, the Veteran's "bland denial" of all present and past psychiatric symptoms during the current VA examination, as well as the absence of any mental health records pertaining to the last three years, indicates that it would be purely speculative to offer a diagnosis concerning a current psychiatric disorder other than a diagnosis by history of unspecified schizophrenia spectrum and other psychotic disorder; this "unspecified" diagnosis, according to the examiner, is used when there is insufficient information present to determine a specific diagnosis.

As to whether the Veteran has a diagnosis of schizophrenia, catatonic type that is at least as likely as not incurred or caused by service, the examiner opined that it is not as least as likely as not.  The rationale for this opinion, according to the examiner, is that the evidence of record simply does not reveal any diagnosis of the catatonic type of schizophrenia or any description of catatonic symptoms.  The examiner further noted that the DSM-5 no longer differentiates between subtypes of schizophrenia because research has found the differentiation of the subtypes to be unreliable.

As to comments on the effect of the Veteran's service-connected disabilities on her ability to function in an occupational environment and any identified functional limitations, the examiner indicated that he could not offer comments without resort to speculation because the Veteran herself denied all symptoms and there is no recent collateral sources of information available for review.

In October 2016, the Veteran submitted a statement, via VA FORM 21-4138.  The statement was prefaced with a cover letter from her attorney requesting that the statement be associated with her claims file.  The Veteran delineated the "current" symptoms related to her VA claim, to include: occasional depression; wishing for a better life with more freedom and spending power for bills and enjoyment; chronic fatigue; stiffness; lack of will to exercise as was the case before treatment; an inability to think of simple words-"brain fog"; lack of concentration; and a diminished level of ability, to perform activities such as typing.  She also claimed that she was unable to feel emotions as she did before.  She noted that these were due to her medications' side effects; however, she contended that she suffered emotionally from past army abuse and abject poverty which resulted in one breakdown.  She also reported limitations as to her social and socialization skills.

In November 2017, the Veteran's attorney submitted a response to the September 2017 SSOC.  He cited several cases and advanced that the Board may consider the absence of contemporaneous medical evidence but may not determine that lay evidence lacks credibility solely on account of the fact that it is not corroborated by contemporaneous medical evidence.  He underscored the "dispositive" nature of the Veteran's lay contentions as to two in-service referrals to psychiatrists.  He also mentioned that the Veteran's unpleasant experiences with child protective services have existed since November 1990.  Moreover, he submitted an independent medical opinion.

As noted above, the Veteran's attorney contracted an independent examination.  The examiner noted that the Veteran's claim was complicated.  He provided a review of the claims file and bold-faced portions of records to support his findings.  He also conducted a clinical interview with the Veteran, again using bold facing to underscore his findings.  The examiner specifically noted that the Veteran "was not a reliable historian [and] gave a very confusing history, veering off track and omitting important details."  The examiner advanced that his clinical interview with the Veteran and careful review of the record have leads him to believe that the Veteran developed schizophrenia within a year of discharge from the Army.

In a section of the report entitled, Discussion, the examiner distilled his findings as to the Veteran's acquired psychiatric disorder, to include schizophrenia.  The limitations of social and occupational functioning, according to the examiner, imposed by the Veteran's schizophrenia have been very severe and have prevented her from securing and following substantial gainful employment since at least 1993. Moreover, the Veteran's inability to sustain concentration and goal-directedness would render her unable to persist in any kind of work.  Even if her report of working now as a truck driver were true, her poor employment history indicates that this will be short-lived.  

As to the issue of preexistence, this examiner opined that he does not believe that the Veteran's schizophrenia preexisted service.  The record of evidence, according to him, clearly shows that she performed well enough in the Army to be promoted to E 4, and there are no service treatment records which suggest difficulties relatable to her mental health. 

Even though the Board empathizes with the Veteran and her precarious position, it finds that service connection for an acquired psychiatric disorder, to include schizophrenia is not warranted.

The Board finds that the Veteran's acquired psychiatric disorder, to include schizophrenia, during the period covered by this appeal has been variously diagnosed: as acute paranoid schizophrenia; as psychosis NOS; as schizophrenia by history, as schizophrenia; and as bipolar disorder.  Regardless of the current diagnostic impression, the requirement of a current disability has been met.  See Shedden, supra.

As noted above, a record of an induction physical examination has not been associated with the claims file.  Moreover, as noted above, VA made formal findings as to the unavailability of the Veteran's STRs in both March 2004 and September 2012.  Furthermore, the evidence of record does not clearly and unmistakably show (i. e., it is undebatable) that a preexisting psychiatric disability, to include schizophrenia, but other than PTSD, was aggravated by service.  In light of these considerations, resolving all doubt in favor of the Veteran, the Board will proceed as if there were no notation in the record of a disability at the time of induction and that the presumption of soundness attaches.  Therefore, the Veteran is presumed to have been in sound condition at the time of entry into active service.  In short, the evidence of record does not support a finding that there was a preexisting psychiatric disorder, to include schizophrenia.

However, as noted above, the presumption of soundness is not a "sword" for the Veteran to fulfill the second element of service connection.  The presumption of soundness does not "relieve the veteran of the burden of showing that [she] suffered from a disease or injury while in service."  Holton, supra.  Moreover, "in order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service." Horn, supra.

As discussed above, to establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  However, the weight of evidence is against a finding that the Veteran's current psychiatric disability is attributable to her active service.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions and the assertion of the Veteran's sister.  The Board acknowledges that, as a lay witness, the Veteran is competent to report her medical history and symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the potential cause of an acquired psychiatric disability, to include schizophrenia, a form of psychosis involving specialized knowledge of psychology, is beyond the scope of lay observation.  See id.  Thus, a determination as to the etiology of the Veteran's acquired psychiatric disorder, to include schizophrenia is not susceptible of lay opinion and requires specialized training. See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  The Board notes that there are no applicable exceptions to the Court's Jandreau doctrine. 

The Veteran is competent and credible to report that she was hospitalized.  However her report of being referred on two occasions by her supervisors to psychiatrists, who provided impressions that the Veteran was unable to work due to a personality disorder is afforded low probative weight.  The Board notes here that the December 2015 VA examiner as well as the November 2017 independent examiner reported that the Veteran should not be considered a reliable historian.  In the case of the former examiner, this finding as to "unreliability" had its basis in the Veteran's bland denial of all present and past psychiatric symptoms, when the record of evidence is rife with "a long and well-documented history of bizarre behavior, delusions, and paranoia from 1993 to 2012."  In the case of the latter, this finding has its basis in a finding that the Veteran was contentious, argumentative, delusional, digressive, and tangential.

The Veteran's lay assertions do not constitute competent evidence concerning the etiology of her psychiatric disorder, to include schizophrenia.  See 38 C.F.R. § 3.159(a)(1) (2017).

The first diagnostic impression of psychosis occurred in June 1993, when she was diagnosed with schizoaffective disorder.  In short, the Veteran did not have characteristic manifestations sufficient to identify the disease process and an assertion of continuity is inconsistent with the medical evidence of record.  Despite the Veteran's contention, there is no credible proof of an acquired psychiatric disorder, including schizophrenia during service or within one year of service.

Turning to the medical evidence of record, the Board may favor the opinion of one competent medical examiner over that of another as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 7 Vet. App. 467 (1993).

Greater weight may be placed on one practitioner's opinion over another depending on factors such as reasoning employed and whether or not and the extent to which they reviewed prior clinical records and evidence.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Furthermore, the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  
See Sklar v. Brown, 5 Vet. App, 140 (2003).

The Board places minimal probative weight on the November 2017 independent examiner's report, only to the extent that he reviewed the claims file, interviewed the Veteran, and provided an exhaustive inventory of her symptoms.  However, the examiner all but admitted in his report that his rationale was based upon a predicate that lacked credibility.  In this sense, he opined that the Veteran was an unreliable historian, prone to contentiousness, argumentativeness, delusional reasoning, and tangential presentation.  Here, the Board notes that a medical opinion which is based upon an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  According to the examiner: "[The Veteran] apparently performed well in service, achieving the rank of E-4, but her bar to reenlistment code suggests her behavior had changed.  This is further supported by her referrals during service to see a psychiatrist, by her ex-husband's statements as to her changed behavior during service, and by the fact that Child Protective Services (CPS) had, in November 1990, taken custody of her two children."  While the examiner's statement concerning the Veteran's reenlistment code is documented in the evidence of record, his other contentions do not rise above the degree of pure speculation and/or a evidentiary source which is simply not credible.  The examiner's statement that the Veteran's bar to reenlistment code "suggests" behavioral change is total speculation, supported by not even a scintilla of evidence in the record.  Moreover, a comprehensive analysis of this examiner's report reveals that he simply "cherry-picked" the Veteran's-again admittedly not credible-representations concerning her in-service psychiatric referrals; her ex-husband's statements; and the "fact" concerning CPS's actions in November 1990 (all the while suppressing the Veteran's contradictory statements, suggestive of schizophrenia preexisting service), to support his contention that her schizophrenia did not exist prior to service.  As such, this independent examiner's opinion as to the Veteran's schizophrenia is based upon a source which is not credible and, as a consequence, his opinion is of no probative value.  Id.

Indeed, the independent examiner's opinion pales when compared to the December 2015 VA examiner's opinion which included extensive rationales as to each finding reached.

As set forth above, the November 2015 VA examiner reviewed the Veteran's file, interviewed the Veteran, and provided an opinion which specifically addressed directives in the Board's July 15, 2014 remand (which itself was "generated" by a February 2014 JMR).  As presumption of soundness has already been discussed, it is omitted here.  However, as to whether it is at least as likely as not that any current psychiatric disorder, to include schizophrenia, but other than PTSD, found to be present is causally or etiologically related to any incident in military service, the examiner opined that he could not answer the question without resort to mere speculation.  As noted above, this examiner provided an evidence-based rationale for his opinion.  No military records were provided for review.  The Veteran had received various diagnoses (referencing DSM-IV nomenclature), including acute paranoid schizophrenia; psychosis, not otherwise specified (NOS); schizophrenia (without specification as to subtype); and bipolar disorder. Moreover, the Veteran's "bland denial" of all present and past psychiatric symptoms during the current November 2015 VA examination, as well as the absence of any mental health records pertaining to the last three years, make to no-more-than speculative to offer a diagnosis concerning a current psychiatric disorder other than a diagnosis by history of unspecified schizophrenia spectrum and other psychotic disorder.  This "unspecified" diagnosis, so the examiner opined, is used when there is insufficient information present to determine a specific diagnosis.  Put another way, the November 2015 examiner found no extant evidentiary bases to formulate an opinion as to any causal or etiological relationship between the Veteran's current "psychiatric disorder by history of unspecified schizophrenia spectrum and other psychotic disorder" and her active service.

In summary, the Board finds that the Veteran's acquired psychiatric disorder, to include schizophrenia was not incurred in or aggravated by active service.  38 C.F.R. § 3.303 (2017).  Furthermore, acquired psychiatric disorder, to include schizophrenia, did not manifest to a degree of 10 percent or more within a year of separation.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia have not been met and the Veteran's claim therefore must be denied.  The preponderance of evidence is against the Veteran's claim and there is no doubt to be resolved.  See 38 U.S.C. § 5.107(b) (2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia is denied.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


